MacroSolve Announces 111% Increase in 2Q13 Operating Income Third Consecutive Quarter of Net Income Driven by Mobile App Technologies & Licensing TULSA, OK—August 26, 2013 - MacroSolve, Inc. (OTCQB: MCVE) ("MacroSolve" or the "Company"),a leading provider of mobile technology intellectual property and app venture mentorship,today announced financial results for its second quarter ended June 30, 2013. Highlights for the second quarter of 2013 include: ● Net revenues were $302,000 for the second quarter of 2013, a 47% increase over the same period in 2012; ● Net income from continuing operations in the second quarter of 2013 increased $224,000, or 111%, over the same period in 2012; and ● Operating expenses in the second quarter of 2013 decreased by $183,000, a 55% decrease over the same period in 2012. Net revenues for the second quarter of 2013 increased $96,000 or 47%, to $302,000 as compared to $206,000 in the same period in 2012, as adjusted for the discontinuance of the Illume Mobile operations which was sold to DecisionPoint Systems, Inc. in July 2012.Similarly, for the six month period ended June 30, 2013, revenues increased $63,000 to $968,000 from $905,000 for the same period in 2012. Substantially all revenue comes from the Company’s enforcement of its ‘816’ patent. Net income for 2Q13 was $12,000 or $0.00 per share, as compared to the 2Q12 net loss of $(234,000), or $(0.00) per share, an increase in net income of $246,000.The increase was primarily due to the sale of Illume Mobile and the elimination of its operating losses as well as corporate restructuring following the sale. The Company improved its use of cash in operations, with $156,000 cash provided by operating activities in the second quarter of 2013 as compared to $(608,000) cash used in operating activities over the same period in 2012. Cash on hand at June 30, 2013 was $821,000, an increase of $118,000 as compared to $703,000 on March 31, 2013 and an increase of $722,000 as compared to $99,000 on June 30, 2012. Operating expenses decreased 55% in the second quarter of 2013 to $152,000 from $335,000 in the same period of 2012, as adjusted for the Illume Mobile divestiture. After the sale, the Company restructured its management and strategically reduced its operating overhead, resulting in $22,000 net income from continuing operations in the second quarter of 2013, a $202,000 increase, or 112%, from $(180,000) loss from continuing operationsin the same period of 2012. “The year-to-date financial results are positive in all respects.” stated Kendall Carpenter, CFO. “We are running a lean operation, growing cash, reducing debt and increasing equity investments in our mobile app venture customers, a successful execution of our 2013 business strategy.” For further information please see MacroSolve's full 2Q13 10Q filing at www.sec.gov. About MacroSolve Founded in 1997, MacroSolve is heralded for its robust IP portfolio, while advancing throughout the mobile apps era by innovating key technologies that have laid the foundation for apps and next-gen developers. Today, MacroSolve is empowering a new era of mobile innovators seeking advisory and patent services and IP strength from a source of experience. For more information, visit www.macrosolve.com. 1 Safe Harbor Statement This press release contains projections of future results and other forward-looking statements that involve a number of risks and uncertainties and are made pursuant to the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Important factors that may cause actual results and outcomes to differ materially from those contained in the projections and forward-looking statements included in this press release are described in our publicly filed reports. Factors that could cause these differences include, but are not limited to, the acceptance of our products, lack of revenue growth, failure to realize profitability, inability to raise capital and market conditions that negatively affect the market price of our common stock. The Company disclaims any responsibility to update any forward-looking statements. Contact: MacroSolve Contact info@macrosolve.com MACROSOLVE, INC. BALANCE SHEETS (UNAUDITED) For the Periods Ended: 6/30/2013 12/31/2012 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Investment in DecisionPoint Systems, Inc. Investment in MEDL Mobile Holdings, Inc. - Investment in Endexx Corporation - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade and accrued liabilities Unearned income Total current liabilities LONG-TERM DEBT, less current maturities Note Payable - Shareholders Oklahoma Technology Commercialization Center Convertible debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 185,683,100 and179,831,987 shares, at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 2 MACROSOLVE, INC. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For the Quarters Ended For the Year to Date For thePeriods Ended June 30, 6/30/2013 6/30/2012 6/30/2013 6/30/2012 Net revenues $ Cost of revenues Gross profit Selling, general and administrative expense Income from operations ) ) OTHER INCOME (EXPENSE): Interest income 20 28 Interest expense Loss on sale of asset - - Total other expense INCOME (LOSS) FROM CONTINUING OPERATIONS BEFOREINCOME TAXES ) ) INCOME TAXES - NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS Loss from operations of discontinued Illume Mobile operations - ) - ) NET INCOME (LOSS) ) ) OTHER COMPREHENSIVE INCOME, net of tax Unrealized holdinggain arising during the period - - COMPREHENSIVE INCOME (LOSS) $ $ ) $ ) INCOME (LOSS) ALLOCABLE TO COMMON STOCKHOLDERS: Net income (loss) $ $ ) $ ) Income (loss) allocable to common stockholders $ $ ) $ ) Basic and diluted net income (loss) from continuing operations per share $ $ ) $ ) Basic and diluted net loss from discontinued operations per share $ $ ) $ $ ) Basic and diluted net income (loss) per share $ $ ) $ $ ) 3
